J-S06018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.A.B.H., A          :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: D.H., FATHER                  :
                                          :
                                          :
                                          :
                                          :   No. 2684 EDA 2019

              Appeal from the Order Entered August 27, 2019
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000870-2018

 IN THE INTEREST OF: J.A.B.H., A          :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: D.H., FATHER                  :
                                          :
                                          :
                                          :
                                          :   No. 2685 EDA 2019

              Appeal from the Order Entered August 27, 2019
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000486-2019


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED APRIL 06, 2020

      D.H. (“Father”) appeals from the order terminating his parental rights

to J.A.B.H. (“Child”) and the order changing Child’s goal to adoption. We

conclude the trial court did not err or abuse its discretion when it terminated

Father’s parental rights. We affirm.

      Child was born in March 2018. At birth, Child tested positive for opioids,

marijuana, and Percocet, and suffered from withdrawal symptoms. The
J-S06018-20



Philadelphia Department of Humans Services (“DHS”) obtained a protective

order in April 2018, and the court adjudicated Child dependent. In July 2018,

Child was placed with foster parents, with whom she remains today. N.T.,

8/27/19, at 46.

      In July 2019, DHS filed a petition for goal change to adoption and a

petition to terminate Father’s parental rights. The court held a hearing in

August 2019, at which Community Umbrella Agency (“CUA”) caseworker

Sabrina Bell testified that CUA invited Father to the single case plan meetings,

but Father did not participate. N.T., 8/27/19, at 47. She testified that Father’s

objectives included to obtain safe and suitable housing; maintain involvement

with Child; engage in ARC for housing, employment, and parenting services;

comply with drug and alcohol services; have random drug screens; and attend

supervised visits. Id. at 50.

      As for the random drug screens, Father tested positive on July 22, 2019

for PCP and cannabis, tested positive on August 8, 2019 for PCP, and did not

appear on August 1, 2019 for an assessment. Id. at 51. Father has not

provided an address to DHS for a home assessment, and DHS was unaware

of Father’s new address until the day of the hearing. Id. at 52. Father has not

engaged in mental health services, has not engaged in ARC services, and has

not attended visits with Child. Id. at 53. Bell testified that Father has had no

compliance with his objectives. Id.

      Bell further testified that Child does not know who Father is, and there

would not be any irreparable harm or detrimental impact to Child if the court

                                      -2-
J-S06018-20



terminated Father’s rights. Id. at 54-55. Bell pointed out that Child had been

in care since 2018 and Father had never visited with Child. Id. at 55.

      Bell testified that Father works at Rite Aid, and Father told her that he

did not attend the visits because of work. Id. at 59. She stated that they did

not try to work around his schedule because “[Father] was trying to get his

money together for the house he was trying to get in order to get the girls”

and he “was trying to work as much as possible.” Id. at 60. The CUA also did

not offer any parenting classes, other than those offered at ARC, that would

work with Father’s schedule.

      Bell testified Child was doing “phenomenal” in the home of the foster

parents. Id. at 56. Foster parents treat Child as if she is their own. Child gets

upset when foster father steps out of sight. Id. Bell noted that the foster

parents “talk long term” with Child and that “they want to see her [d]o good

in life.” Id. She stated that the foster parents “express their feelings toward

[Child],” and they really care about her. Id. at 57. Bell testified it would do

irreparable harm to Child if she was removed from foster parents. Id.

      Father testified that he worked at Rite Aid, but had been offered a job

at Coca Cola. Id. at 62. He also was in the process of getting a new house.
Id. He testified that he could not attend visits with Child on the days offered

because of work, and he was waiting for CUA to change the days. Id. at 63.

The CUA did not offer parenting classes outside of ARC, and he enrolled in a

drug and alcohol program that met on Mondays and Tuesdays. Id. He had

enrolled in the program the week before the hearing. Id. at 68.

                                      -3-
J-S06018-20



      The trial court changed Child’s permanency goal to adoption. The trial

court also found that termination of Father’s parental rights was proper under

23 Pa.C.S.A. § 2511(a)(1) and (2), as well as under Section 2511(b).

Regarding Section 2511(a)(1), the court found Father evidenced a settled

purpose to relinquish parental claim and refused or failed to perform parental

duties, noting Father did not have any visits with Child since she entered care

over a year before the hearing. The court stated that it “did not find it credible

that in the course of a whole year you could not work out with CUA a day to

visit.” Id. at 75. Child was approximately a year and a half old at the time of

the termination hearing. The court noted that it had held permanency review

hearings every three months, and Father could have raised any issue with

visitation at the hearings. Id.

      The Court further found termination proper under Section 2511(b). It

concluded it was in Child’s best interest to terminate Father’s parental rights.
Id. at 76. The court found that “given the fact that Father, by his own

admission, has not had any visits with his child in the year and half that she

has been in care, there is no reason for this court to believe that there is any

sort of bond.” Id. at 77. It stated that Child does not know Father and “[t]he

only parents that [Child] actually knows are the foster parents that she’s

currently with, with whom she’s been with for over a year.” It. It noted that

Child had become “very bonded to [foster parents].” Id.

      Father filed timely Notices of Appeal. He raises the following issues:




                                      -4-
J-S06018-20


         1. Did the Trial judge rule in error that the Philadelphia City
         Solicitor’s Office met its burden of proof that Father's
         parental rights to his child be terminated.

         2. Did the trial judge rule in error that the termination of
         Father’s parental rights would best serve the needs and
         welfare of the children.

         3. Did the Trial judge rule in error that the Philadelphia City
         Solicitor’s Office met its burden of proof that the goal be
         changed to adoption.

         4. Did the judge rule in error that it was in the child’s best
         interest to change the goal to adoption.

Father’s Br. at 3.

      Father’s first two issues challenge the termination of Father’s parental

rights to Child. When we review termination of parental rights cases, we

“accept the findings of fact and credibility determinations of the trial court if

they are supported by the record.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013)

(quoting In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012)). “If the factual

findings have support in the record, we then determine if the trial court

committed an error of law or abuse of discretion.” In re Adoption of K.C.,

199 A.3d 470, 473 (Pa.Super. 2018). We may find an abuse of discretion “only

upon demonstration of manifest unreasonableness, partiality, prejudice, bias,

or ill-will.” In re Adoption of S.P., 47 A.3d at 826.

      Our Supreme Court has explained the reasons for applying an abuse of

discretion standard of review in termination of parental rights cases:

         [U]nlike trial courts, appellate courts are not equipped to
         make the fact-specific determinations on a cold record,
         where the trial judges are observing the parties during the
         relevant hearing and often presiding over numerous other
         hearings regarding the child and parents. Therefore, even

                                      -5-
J-S06018-20


         where the facts could support an opposite result, as is often
         the case in dependency and termination cases, an appellate
         court must resist the urge to second guess the trial court
         and impose its own credibility determinations and
         judgment; instead we must defer to the trial judges so long
         as the factual findings are supported by the record and the
         court’s legal conclusions are not the result of an error of law
         or an abuse of discretion.
Id. at 826-27 (citations omitted).

      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. In re

Adoption of K.C., 199 A.3d at 473. Clear and convincing evidence means

evidence “that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitation, of the truth of

the precise facts in issue.” Id. (quoting In re Z.S.W., 946 A.2d 726, 728-29

(Pa.Super. 2008)).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Section 2511

requires a bifurcated analysis:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.
         One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond
         between parent and child, with close attention paid to the
         effect on the child of permanently severing any such bond.


                                      -6-
J-S06018-20
Id. (citations omitted).

      Where the trial court has terminated parental rights pursuant to multiple

subsections of Section 2511(a), we need only agree with the trial court’s

decision as to one subsection, as well as to its analysis under Section 2511(b).

In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we will

address only the court’s decision to terminate pursuant to Section 2511(a)(1).

That subsection provides that a parent’s rights to a child may be terminated

if:

         [t]he parent by conduct continuing for a period of at least
         six months immediately preceding the filing of the petition
         either has evidenced a settled purpose of relinquishing
         parental claim to a child or has refused or failed to perform
         parental duties.

23 Pa.C.S.A. § 2511(a)(1). “With respect to any petition filed pursuant to

subsection (a)(1) . . . , the court shall not consider any efforts by the parent

to remedy the conditions described therein which are first initiated subsequent

to the giving of notice of the filing of the petition.” 23 Pa.C.S.A. § 2511(b).

      Subsection 2511(a)(1) requires the moving party to prove by clear and

convincing evidence that the subject parent engaged in “conduct, sustained

for at least the six months prior to the filing of the termination petition, which

reveals a settled intent to relinquish parental claim to a child or a refusal or

failure to perform parental duties.” In re Z.S.W., 946 A.2d 726, 730

(Pa.Super. 2008). The parental obligation is a “positive duty which requires

affirmative performance” and “cannot be met by a merely passive interest in




                                      -7-
J-S06018-20



the development of the child.” In re C.M.S., 832 A.2d 457, 462 (Pa.Super.

2003) (quoting In re Burns, 379 A.2d 535, 540 (Pa. 1977)). Indeed,

         [p]arental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his or her ability, even in difficult
         circumstances. A parent must utilize all available resources
         to preserve the parental relationship, and must exercise
         reasonable firmness in resisting obstacles placed in the path
         of maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with his or her physical and
         emotional needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004) (citations omitted).

      Here, the trial court concluded that Father evinced a settled purpose to

relinquish his parental claim to Child and refused or failed to perform parental

duties. It noted Father did not attend any visits with Child and Father had not

claimed at prior review hearings that the visits failed to happen because the

CUA would not schedule them when he was not working.

      The record supports the trial court’s findings, and its conclusion that

termination was proper under Section 2511(a)(1) was not an abuse of

discretion. Father failed to complete any of his permanency goals, and never

once visited with Child since her placement.

      We next address whether the trial court erred in finding termination

would best meet Child’s developmental, physical and emotional needs and

welfare under Section 2511(b).




                                     -8-
J-S06018-20



      Under Section 2511(b), the court must consider “the developmental,

physical and emotional needs and welfare of the child” to determine if

termination of parental rights is in the child’s best interest. See 23 Pa.C.S.A.

§ 2511(b). The focus under Section 2511(b) is not on the parent, but on the

child. In re Adoption of R.J.S., 901 A.2d 502, 514 (Pa.Super. 2006). This

Court has explained that “[i]ntangibles such as love, comfort, security, and

stability are involved in the inquiry into [the] needs and welfare of the child.”

In re C.M.S., 884 A.2d at 1287. The trial court “must also discern the nature

and status of the parent-child bond, with utmost attention to the effect on the

child of permanently severing that bond.” Id.

      The trial court found that termination would best meet Child’s

“developmental, physical and emotional needs and welfare.” See 23 Pa.C.S.A.

§ 2511(b). It found there was no bond between Child and Father, reasoning

that Father had no visits with Child and Child did not know Father. It noted

that Child was “very bonded” with foster parents, who were “[t]he only

parents that [Child] actually knows.” N.T., 8/27/19, at 77.

      The record supports the trial court’s findings and its finding that

termination was proper under Section 2511(b) was not an abuse of discretion

or error of law.

      Father’s     last   two   issues   challenge   the   order   changing   Child’s

permanency goal to adoption. We review such an order for an abuse of

discretion. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006). When

determining whether to change the goal, the trial court must focus on the child

                                         -9-
J-S06018-20



and determine the goal with reference to the child's best interests, not those

of the parents. In re N.C., 908 A.2d at 823. “Safety, permanency, and well-

being of the child must take precedence over all other considerations.” Id.

(emphasis deleted); see also In re A.K., 906 A.2d 596, 599 (Pa.Super. 2006)

(finding statutory factors “clearly place the trial court's focus on the best

interests of the child”) (quoting In re C.V., 882 A.2d 481, 484 (Pa.Super.

2005)).

      Here, the trial court changed Child’s goal to adoption, finding that the

disposition was “best suited to the protection and physical, mental and moral

welfare of the child.” Permanency Review Order, filed Aug. 27, 2019, at 1-2.

The record supports the court’s findings and it did not abuse its discretion in

changing the goal to adoption. Child did not know Father, and Child was

thriving with foster parents.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/6/2020




                                    - 10 -